Citation Nr: 0638898	
Decision Date: 12/14/06    Archive Date: 01/04/07

DOCKET NO.  03-14 394	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to an effective date earlier than March 21, 
2000, for the grant of service connection for major 
depression with psychoses and personality changes, post 
meningitis, encephalitis and head trauma.  

2.  Entitlement to an effective date earlier than March 21, 
2000, for the grant of a total disability rating based on 
individual unemployability due to service-connected 
disability (TDIU).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

R. Giannecchini, Counsel


INTRODUCTION

The veteran had active military service from October 1952 to 
October 1955, and from January 1956 to June 1960.  

These matters come to the Board of Veterans' Appeals (Board) 
on appeal of July 2002 and December 2002 rating decisions of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida.  In January 2004, the veteran 
testified before RO personnel.  

In December 2005, jurisdiction over the veteran's claims file 
was transferred from the St. Petersburg RO to the RO in 
Jackson, Mississippi.  In May 2006, the veteran testified 
before the undersigned Veterans Law Judge sitting at the 
Jackson RO.  

In various statements associated with the claims file, the 
veteran has claimed clear and unmistakable error (CUE) in VA 
decisions which have denied a grant of service connection for 
a psychiatric disability (currently characterized as major 
depression with psychoses and personality changes, post 
meningitis, encephalitis and head trauma).  If a veteran 
raises CUE, there must be some degree of specificity as to 
what the alleged error is and, that if true, would be CUE on 
its face, with persuasive reasons given as to why the result 
would have been manifestly different but for the alleged 
error.  See 38 C.F.R. §§ 3.105, 20.1404 (2006).  See also 
Russell v. Principi, 3 Vet. App. 310 (1992); Fugo v. Brown, 6 
Vet. App. 40 (1993).  Additionally, it should be pointed out 
that a Board decision subsumes a prior rating decision which 
addresses the same issue.  See Manning v. Principi, 16 Vet. 
App. 534, 540 (2002); Donovan v. West, 158 F.3d 1378 (Fed. 
Cir. 2000); Dittrich v. West, 163 F.3d 1349 (Fed. Cir. 1994).  
A review of such a rating decision is a collateral attack on 
a final Board decision, which is outside the scope of the 
RO's authority.  Id.  Thus, the RO is prohibited from 
reviewing its own decisions for CUE where a Board decision 
has subsequently addressed the underlying issue, and a 
veteran cannot claim CUE in a rating decision if a later 
Board decision addressed the same issue.  

Here, the veteran's representative, in a March 2006 Statement 
of Accredited Representative in Appealed Case, claimed CUE in 
the RO's July 23, 2002, rating decision which granted the 
veteran service connection for major depression with 
psychoses and personality changes, post meningitis, 
encephalitis and head trauma, and assigned an effective date 
of March 21, 2000.  The Board notes however that the July 23, 
2002, rating decision is currently on appeal and thus is not 
final.  See 38 C.F.R. § 3.105(a) (previous determinations 
which are final and binding will be accepted as correct in 
the absence of CUE).  Other than the July 23, 2002, RO 
decision, the veteran has not identified the specific 
decision, either RO or Board, in which he is claiming CUE.  
Nevertheless, he is free to file any such claim with the RO 
or motion under 38 C.F.R. § 20.1400 (2006) with the Board.  
The decision below is limited to the effective date question 
developed for the Board's review by the RO.


FINDINGS OF FACT

1.  By a November 1970 decision, the Board denied, inter 
alia, the veteran's claims for service connection for 
residuals of meningitis and/or encephalitis and for a nervous 
disorder.  

2.  In August 1998, the veteran attempted to reopen his 
previously denied claim for service connection for a nervous 
disorder.  

3.  In a February 1, 2000, rating decision, the RO denied the 
veteran's petition to reopen his claim for a nervous 
disorder, characterized by the RO as a personality disorder 
with somatic complaints, anxiety, depression, and fits of 
anger.  The veteran was notified of the decision that same 
month but did not file an appeal.  

4.  The RO construed a private report of a May 1999 
psychological evaluation, received by the RO on March 21, 
2000, as the veteran's attempt to reopen his previously 
denied claim for a personality disorder with somatic 
complaints, anxiety, depression, and fits of anger.  

5.  By a July 2002 rating decision, the RO granted service 
connection and assigned a 70 percent rating for major 
depression with psychoses and personality changes post 
meningitis, encephalitis, and head trauma, effective March 
21, 2000.  

6.  Prior to March 21, 2000, there was no information or 
evidence of record that could be construed as a petition to 
reopen the previously denied claim for a psychiatric 
disability pursuant to which service connection could have 
been granted.  

7.  Prior to March 21, 2000, there was no information or 
evidence that could be construed as a claim pursuant to which 
an award for a TDIU could have been granted.  


CONCLUSIONS OF LAW

1.  An effective date earlier than March 21, 2000, for the 
grant of service connection for major depression with 
psychoses and personality changes, post meningitis, 
encephalitis, and head trauma is not warranted.  38 U.S.C.A. 
§ 5110 (West 2002); 38 C.F.R. §§ 3.1, 3.151, 3.155, 3.400 
(2006).

2.  An effective date earlier than March 21, 2000, for the 
grant of a TDIU is not warranted.  38 U.S.C.A. § 5110 (West 
2002); 38 C.F.R. §§ 3.1, 3.151, 3.155, 3.157, 3.340(a), 
3.400, 4.16 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

At the outset, the Board notes the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000), in November 2000.  See 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, and 5107 (West 2002 & Supp. 2005).  
To implement the provisions of the law, VA promulgated 
regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2006).  The VCAA and its implementing regulations 
include, upon the submission of a substantially complete 
application for benefits, an enhanced duty on the part of VA 
to notify a claimant of the information and evidence needed 
to substantiate a claim, as well as the duty to notify the 
claimant of what evidence will be obtained by whom.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, they 
define the obligation of VA with respect to its duty to 
assist a claimant in obtaining evidence.  38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159(c).  

Here, the Board finds that all notification and development 
action needed to render a decision on the claims on appeal 
has been accomplished.  

In this respect, through October 2003 and October 2005 notice 
letters, the RO notified the veteran of the evidence needed 
to substantiate his claims.  After the notice letters, the 
veteran was afforded the opportunity to respond.  Hence, the 
Board finds that the veteran has received notice of the 
information and evidence needed to substantiate his claims, 
and has been afforded ample opportunity to submit such 
information and evidence.  

The Board also finds that the October 2003 and October 2005 
notice letters satisfy the statutory and regulatory 
requirement that VA notify a claimant what evidence, if any, 
will be obtained by the claimant and which evidence, if any, 
will be retrieved by VA.  See Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002) (addressing the duties imposed by 38 
U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b)).  In those 
letters, the RO notified the veteran that VA was required to 
make reasonable efforts to obtain medical records, employment 
records, or records from other Federal agencies.  It 
requested that the veteran identify any medical providers 
from whom he wanted the RO to obtain and consider evidence.  
The RO also requested that the veteran submit evidence in his 
possession pertinent to his claims.  

Also as regards to VA's notice requirements, the Board notes 
that, in the decision of Pelegrini v. Principi, 18 Vet. App. 
112 (2004), the United States Court of Appeals for Veterans 
Claims (Court) held that proper VCAA notice should notify the 
veteran of:  (1) the evidence that is needed to substantiate 
the claim, (2) the evidence, if any, to be obtained by VA, 
and (3) the evidence, if any, to be provided by the claimant; 
and (4) VA must make a request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  As indicated above, the four content-of-notice 
requirements have been met in this case.  

Furthermore, as the veteran's original claim for service 
connection for a psychiatric disability has been granted 
(characterized as major depression with psychoses and 
personality changes post meningitis, encephalitis, and head 
trauma), a rating awarded, and an effective date assigned, 
38 U.S.C.A. § 5103(a) notice is no longer applicable with 
respect to that claim.  See Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).  Otherwise, the more detailed notice 
obligations under 38 U.S.C.A. § 5103A and 38 U.S.C.A. 
§ 7105(d) (West 2002) have been met in this case.  In this 
regard, the Board also notes that "the appellant [was] 
provided the content-complying notice to which he [was] 
entitled."  Pelegrini, 18 Vet. App. at 122.  Consequently, 
the Board does not find that any late notice in this case 
under the VCAA requires remand to the RO.  Nothing about the 
evidence or any response to the RO's notification suggests 
that the case must be re-adjudicated ab initio to satisfy the 
requirements of the VCAA.  

The Board also points out that there is no indication 
whatsoever that any additional action is needed to comply 
with the duty to assist in connection with the claims on 
appeal.  Here, the veteran's service records are associated 
with the claims file as are relevant VA and private treatment 
records.  Otherwise, neither the veteran nor his 
representative has alleged that there are any outstanding 
medical records probative of the veteran's claims that need 
to be obtained.  

Under these circumstances, the Board finds that VA has 
complied with all duties to notify and assist required under 
38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159.  



II.  Analysis

Generally, except as otherwise provided, the effective date 
of an evaluation and award of pension, compensation, or 
dependency and indemnity compensation based on an original 
claim, a claim reopened after final disallowance, or a claim 
for increase will be the date of receipt of the claim, or the 
date entitlement arose, whichever is later.  See 38 U.S.C.A. 
§ 5110; 38 C.F.R. § 3.400.  

The veteran is seeking an earlier effective date for the 
award of service connection for major depression with 
psychoses and personality changes, post meningitis, 
encephalitis, and head trauma.  He essentially contends that 
the effective date of that award, in addition to the award of 
a TDIU, should be the date when he first filed a claim for 
service connection for a nervous disorder in 1963.  

A specific claim in the form prescribed by the Secretary of 
Veterans Affairs must be filed in order for benefits to be 
paid to any individual under the laws administered by VA.  38 
C.F.R. § 3.151.  The term "claim" or "application" means a 
formal or informal communication in writing requesting a 
determination of entitlement or evidencing a belief of 
entitlement, to a benefit.  38 C.F.R. § 3.1(p). "Date of 
receipt" generally means the date on which a claim, 
information or evidence was received by VA.  38 C.F.R. § 
3.1(r).  

Any communication or action indicating an intent to apply for 
a benefit may be considered an informal claim.  38 C.F.R. § 
3.155.  

It is well established that the effective date for a reopened 
claim, after a final disallowance, shall be the date of 
receipt of the new claim or date entitlement arose, whichever 
is later.  See 38 C.F.R. § 3.400(q)(1)(ii), (r) (2006).  See 
also Nelson v. Principi, 18 Vet. App. 407, 409 (2004) (Once 
reopened, the effective date may not be earlier than the date 
of receipt of the application to reopen.); Lapier v. Brown, 
5 Vet. App. 215, 216-217 (1993) (an award granted on a 
reopened claim may not be made effective prior to the date of 
receipt of the reopened claim).  

The Board notes that during the pendency of the veteran's 
appeal VA revised 38 C.F.R. § 3.400(q).  See 71 Fed. Reg. 
52,455-52,457 (Sept. 6, 2006).  The amended regulation became 
effective October 6, 2006.  As revised, the provisions under 
the previous version of 38 C.F.R. § 3.400(q)(2), which 
concerned service department records, was removed.  The 
amended regulation reflects the provisions of former 
paragraph (q)(1)(ii), noted above, as new paragraph (q)(2).  
Otherwise, there are no substantive changes to 38 C.F.R. 
§ 3.400(q) that have an effect on the veteran's pending 
claims.  

TDIU is "an alternate way to obtain a total disability 
rating without being rated 100 percent disabled under the 
rating schedule."  Norris v. West, 12 Vet. App. 413, 421 
(1999).  In essence, a TDIU claim is an increased rating 
claim.  Id.  Accordingly, under 38 C.F.R. § 3.155(c), a 
separate formal claim for TDIU is not necessary once a claim 
for an increased rating has been filed.  In these 
circumstances, VA must accept an informal request for TDIU as 
a claim.  Thus, any evidence in the claims file or under VA 
control submitted subsequent to the original increased rating 
claim that indicates that there is "current service-
connected unemployability" requires adjudication of the 
"reasonably raised" claim for TDIU.  Id.; see also Roberson 
v. Principi, 251 F.3d 1378 (Fed. Cir. 2001) (Where a veteran: 
(1) submits evidence of a medical disability; (2) makes a 
claim for the highest rating possible; and (3) submits 
evidence of unemployability, the requirement in 38 C.F.R. § 
3.155(a) that an informal claim "identify the benefit sought" 
has been satisfied with respect to a TDIU.)  

VA's General Counsel has interpreted the Roberson decision as 
indicating that a claimant does not have to prove that he or 
she is 100 percent unemployable to establish an inability to 
maintain a substantially gainful occupation as required for a 
TDIU award pursuant to 38 C.F.R. § 3.340(a).  See VAOPGCPREC 
12-2001 (July 6, 2001).  Under 38 C.F.R. § 3.340(a), a total 
disability exists if there is impairment sufficient to render 
it impossible for the average person to follow a 
substantially gainful occupation.  Moreover, while the term 
"substantially gainful occupation" is not defined by 
regulation, the Court has interpreted the term, as used in 
38 C.F.R. § 4.16(b), as referring "at a minimum, the ability 
to earn a living wage."  Bowling v. Principi, 15 Vet. App. 
1,7 (2001).  Additionally, a claimant is not engaged in a 
substantially gainful occupation if his annual income is 
below the poverty threshold for one person.  Id.  A 
determination whether a person is capable of engaging in a 
substantially gainful occupation must consider both that 
person's abilities and his employment history.  See Faust v. 
West, 13 Vet. App. 342, 355 (2000), citing Gleicher v. 
Derwinski, 2 Vet. App. 26, 28 (1991).  

The sole fact that a claimant is unemployed or has difficulty 
obtaining employment is not enough.  The question is whether 
the veteran is capable of performing the physical and mental 
acts required by employment, not whether the veteran can find 
employment.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 
(1993).  

As indicated above, the veteran's claims for service 
connection for residuals of meningitis and encephalitis, as 
well as for a nervous disorder were previously considered and 
denied by the Board in November 1970.  As the veteran did not 
appeal that decision, and no other exception to finality 
applies, the decision is final based on the evidence of 
record.  See 38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. 
§ 20.1100 (2006).  

Under pertinent legal authority, VA may reopen and review a 
claim, which has been previously denied if new and material 
evidence is submitted by or on behalf of the veteran.  38 
U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); see also Hodge v. 
West, 155 F.3rd 1356 (Fed. Cir. 1998).  See also 38 C.F.R. 
§ 20.1105 (pertaining to claims filed after final appellate 
decisions).  

The evidence reflects that in August 1998, the veteran filed 
a petition to reopen his claim for service connection for a 
nervous disorder.  In a February 1, 2000, rating decision, 
the RO denied the veteran's petition to reopen his claim for 
a nervous disorder, which the RO characterized as a 
personality disorder with somatic complaints, anxiety, 
depression, and fits of anger.  In March 2000, the veteran 
filed a notice of disagreement with the denial of his claim.  
Later that same month, March 2000, the RO received a VA Form 
21-4138 (Statement in Support of Claim) which noted the 
veteran's withdrawal of his notice of disagreement.  See 
38 C.F.R. § 20.204(b)(3) (2006) (A withdrawal is effective 
when received by the agency of original jurisdiction).  
Otherwise, the record does not reflect that the veteran ever 
filed a new notice of disagreement with the February 1, 2000, 
rating decision.  See 38 C.F.R. § 20.204(c).  Thus, the 
February 1, 2000, decision is considered unappealed and is 
final.  See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. 
§§ 20.200, 20.302 (2006).  

As noted above, the effective date for a reopened claim, 
after a final disallowance, shall be the date of receipt of 
the new claim or date entitlement arose, whichever is later.  
38 C.F.R. § 3.400(q)(1)(ii), (r).  In this case, the RO has 
liberally construed a private report of May 1999 
psychological evaluation, received on March 21, 2000, as the 
veteran's attempt to reopen his previously denied claim.  
There is otherwise no earlier correspondence or evidence 
between the February 1, 2000, final RO decision and the March 
21, 2000, receipt of the private psychological report, that 
may be construed as a petition to reopen the previously 
denied claim.  

Likewise, the veteran has contended that the effective date 
for the grant of a TDIU should be earlier than March 21, 
2000.  

In this regard, other than his service-connected major 
depression with psychoses and personality changes, post 
meningitis, encephalitis, and head trauma, the Board notes 
that the veteran's service-connected disabilities consist of 
residuals of a fractured left navicular bone, residuals of a 
fractured left malar bone, residuals of a laceration of the 
left forehead, and scars as residuals of a bilateral knee 
injury.  These disabilities have all been rated as 
noncompensably disabling.  The veteran filed an informal 
claim for a TDIU in September 2002 (a formal application for 
a TDIU (VA Form 21-8940) was filed in October 2002).  
Otherwise, it is clear that there is no earlier application 
or other correspondence that may be considered a claim for a 
TDIU.  

Likewise, with regard to the medical evidence prior to March 
21, 2000, at no time were the criteria for TDIU met due to 
his residuals of a fractured left navicular bone, residuals 
of a fractured left malar bone, residuals of a laceration of 
the left forehead, and/or scars as residuals of a bilateral 
knee injury.  Furthermore, none of the medical evidence prior 
to March 21, 2000, reflects a worsening of the veteran's then 
service-connected disabilities.  In this regard, in July 
1998, the RO denied the veteran's increased rating claims for 
residuals of a fractured left navicular bone, residuals of a 
fractured left malar bone, residuals of a laceration of the 
left forehead, and scars as residuals of a bilateral knee 
injury.  The veteran was notified of the decision, but did 
not appeal.  

Therefore, while the veteran contends that the effective date 
for the grant of service connection for major depression with 
psychoses and personality changes, post meningitis, 
encephalitis, and head trauma, and for the grant of a TDIU 
should be earlier than March 21, 2000, the Board finds the 
record presents no evidentiary basis for the assignment of 
earlier effective dates.  As noted above, the governing legal 
authority is clear and specific, and VA is bound by it.  As 
such, the claims are denied.  


ORDER

An effective date prior to March 21, 2000, for the grant of 
service connection for major depression with psychoses and 
personality changes, post meningitis, encephalitis and head 
trauma, is denied.  

An effective date prior to March 21, 2000, for the grant of a 
TDIU is denied.  



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


